Citation Nr: 1760268	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (claimed as a neck injury), to include degenerative joint disease.

2.  Entitlement to service connection for a lumbar spine disability (claimed as a back injury), to include degenerative joint disease.


REPRESENTATION

Veteran represented by:	Collin A. Douglas


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for cervical and lumbar spine disabilities. 

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's lumbar spine disability began during his military service, was caused by his service, or is otherwise etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Veteran was afforded a VA examination in connection with his claim.  Upon review of the evidence, the Board finds that the examination report indicates that the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); Barr, 21 Vet. App. 303 (2007).  Neither the Veteran, nor his representative objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran filed a claim for service connection for a back and neck injury in January 2012.  The Veteran asserts that he injured his neck and back in a motor vehicle accident (MVA) during his active service.  As noted, the Veteran's cervical spine claim is being remanded.  The lumbar spine claim will be decided below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The nexus requirement, in pertinent part, can be established through objective medical evidence; the application of statutory presumptions for chronic diseases like arthritis, when manifested to a compensable degree within a year of separation from service; or based on a continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is currently diagnosed with low back pain, and mild degenerative joint disease of the lumbar spine, and his service treatment records show that the Veteran injured his head and neck in a December 1970 motor vehicle accident (MVA).  The Veteran testified at his August 2017 Board hearing that he injured his back in the same December 1970 MVA.  The Board finds the service treatment records and the Veteran's testimony are sufficient to establish an in-service injury related to his neck and back.  Therefore, the remaining determination is whether the Veteran's current lumbar spine disability is related to his in-service injury.  

The Veteran testified that he had an MVA in Germany in which the car he was riding in came around a sharp curve, hit the side of a wall and rolled over.  The Veteran stated this is when he injured his neck and back.  The Veteran stated he was taken to a hospital where he stayed for two to three days and received treatment for his neck and back, to include pain medication.  He also reported being put on a three-month profile due to the MVA.  After separation from service the Veteran asserted that he continued to experience pain, which he treated with over the counter medications, such as Advil.  The Veteran reported seeking treatment for his neck and back in either 2008, 2009, or 2012.  The Veteran also reported working in carpentry for approximately 30 years after his separation from service; he did not experience any accidents to his back or neck during this time, although it is noted that the Veteran was, per private treatment records involved in a motor vehicle accident in 2013 in which he injured his neck.

The Veteran submitted several lay statements from friends indicating that his health had declined over the years and the Veteran reported that such declining health was related to an injury during his military service.  A statement from D.Y. indicated he has known the Veteran for over 35 years, since college, and that the Veteran has "always complained about lower back pain from his military days."  

The Board finds that as a lay person, the Veteran is competent to report what comes to him through his senses, but lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his lumbar and cervical disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The service treatment records related to the Veteran's December 1970 MVA indicate that he hit his head, had no complaints and was checked for injuries.  The Veteran was noted to have a small hematoma on his right forehead.  His neck was noted as supple with very slight pain in the C5-7 area.  The Veteran was assessed with a concussion and no significant abnormalities.  The medical recommendation was observation of the skull and cervical spine.  No other notes or treatment related to this MVA appear in the record.  X-rays were negative, and no back disability or complaints were identified.

The Veteran's service treatment records do not show complaints of back problems and there is no medical evidence indicating evaluation of, or treatment for, back pain in service.  Upon separation from service, the Veteran reported he was in good health.  The Veteran's separation examination does not include any medical notation regarding back problems.  

In January 2005, the Veteran reported that his low back pain had an onset approximately five years prior (2000).  Additional VA treatment records from 2011 indicate that the Veteran reported playing an hour to an hour and a half of tennis every day.  

In June 2012, the Veteran underwent a VA examination for his cervical and thoracolumbar spines.  The examiner found the Veteran's claimed back and neck injuries were less likely than not related to his in-service MVA.  As rationale for this opinion, the examiner noted that the Veteran experienced no abnormalities associated with his MVA and that the Veteran had a normal military separation examination.  The examiner also noted that the Veteran has been a tennis player.  

Notably, August 2013 private treatment records indicate the Veteran experienced a MVA on August 2, 2013, developed neck and back pain after the accident and was given an examination, medication, and CT scan as his hospital course of treatment.  

An August 2017 private medical opinion is also of record.  Dr. Coffman indicated that he has treated the Veteran for the past summer for neck, mid back, and low back discomfort.  Dr. Coffman stated that the Veteran's hip replacement causes an altered gait, which contributes to his back pain.  Dr. Coffman notes that the Veteran's MVA injury "is at least as likely to have contributed to his hip replacement."

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190   (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's back disability.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative. 

The Board finds the June 2012 VA opinion more probative and gives it greater weight.  The June 2012 opinion represents a reasoned medical analysis regarding the issue of whether a nexus exists between the Veteran's current disability and his in-service injury.  The opinion is also grounded in the Veteran's medical history, most notably the Veteran's service and VA treatment records.  Additionally, the June 2012 VA opinion implies that the Veteran's back problems are related to his tennis playing, which addresses the 30-year gap in symptomatology between the 1970 MVA and the Veteran's back pain.  Ultimately, this opinion is uncontradicted and is the only medical opinion that actually addresses whether the Veteran's back disability was directly related to his military service and the motor vehicle accident he experienced therein.

Dr. Coffman relates the Veteran's back pain to a hip replacement, but provides no explanation for how or why the 1970 MVA contributed to hip problems or a hip replacement.  Notably, the service medical records show no indication of hip injury during the 1970 MVA or thereafter.  Similarly, there is no discussion or explanation around the existing back pain prior to the hip replacement.  Here, Dr. Coffman's statement amounts to little more than a bare conclusion; and a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  

The evidence of record indicates the Veteran began to experience back pain in 2000, but it was not until December 2011 that he was diagnosed with osteoarthritis of the bilateral hips.  Additionally, there is no discussion of the 30-year gap in symptomatology between the 1970 MVA and the Veteran's back pain, or any acknowledged that the Veteran conducted physical labor as a carpenter during this time.  

The evidence of record weighs against finding a causal relationship between the Veteran's in-service MVA and his current lumbar spine disability.  Neither the Veteran's report about the accident and treatment, nor the objective medical evidence demonstrates that the existence of a nexus.  

Similarly, the existence of a nexus is not demonstrated through the use of statutory presumptions or based on a continuity of symptomatology.  

As previously stated, the Veteran's back was normal upon his separation from service.  The Veteran reported experiencing pain after service that he allegedly addressed with over the counter medications and a lay statement from D.Y. indicates he has known the Veteran since his separation from service, or shortly after, and that the Veteran has always complained of back pain associated with his military service.  Notably, VA treatment records indicate a more recent onset of back and neck pain, rather than a continuing condition.  Treatment records regarding back problems indicate a 2000 onset, approximately thirty years after separation from service.  The record also indicates intervening factors of carpentry work and significant participation in sports, prior to the diagnosis of a back condition, as well as a second MVA, all occurring after the Veteran's separation from service. 

Such a large gap in treatment cannot be said to demonstrate a manifestation of arthritis to a compensable degree within one year of service.  Similarly, symptoms alleviated by over the counter medications without objective indication of functioning cannot be said to demonstrate a manifestation of arthritis to a compensable degree within one year of service.  As such, the Board finds that service connection for a lumbar spine disability is not warranted on the basis of statutory presumptions. 

Further, there is insufficient evidence of record to demonstrate a continuity of symptomatology related to arthritis of the lumbar spine.  The Veteran did not seek treatment for back pain until approximately 2000, despite working a physically demanding job.  This prolonged period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The lay evidence of record does indicate complaints of back pain during and after separation from service, but there is an absence of contemporaneous medical evidence indicating complaints of, or treatment for, back pain.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  After weighing the Veteran's assertions of continuity, as well as those of D.Y., against the absence of in-service treatment records; normal clinical findings during the separation examination; the inconsistency of the Veteran's statements with the other evidence of record; and the prolonged period before the first post-service treatment and diagnosis, the Board finds that the Veteran's and D.Y.'s statements are not sufficiently credible to establish the presence of back pain since the motor vehicle accident in service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The evidence of record is otherwise negative for demonstrating a continuity of symptoms.  As such, the Board finds that service connection for a lumbar spine disability is not warranted on the basis of a continuity of symptomatology since the Veteran's active service. 

After review of the lay and medical evidence of record, the Board finds that service connection for a lumbar spine disability is not warranted as the most probative evidence shows they are not related to the Veteran's military service.


ORDER

Service connection for a lumbar spine disability (claimed as a back injury), to include degenerative joint disease is denied.




REMAND

In August 2017, Virgil Coffman, D.C. wrote that the Veteran in 1970 struck his head hard enough to cause a concussion, and that such injury would most certainly be a factor in today's neck pain.  However, he did not address how he concluded that the Veteran had incurred a concussion, when the service treatment records showed no loss of consciousness, and how the cervical spine disability was the result of the motor vehicle accident when x-rays were negative and no cervical spine problems were noted at separation or for may years thereafter.

Previously, a VA examiner in 2012 found it less likely than not that the Veteran's neck disability was the result of his military service, noting that the Veteran had been a carpenter for many years after service and had played tennis.

Nevertheless, given the new opinion, a second VA opinion should be sought.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination of his neck.  The examiner should diagnose any current neck disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current neck disability either began during or was otherwise caused by the Veteran's military service.  Why or why not? 

In doing so, the examiner should specifically address the service treatment records showing a motor vehicle accident in service that resulted in a hematoma on the forhead, but negative x-rays.  The examiner should also consider the June 2012 VA examination and the October 2017 letter from Dr. Coffman.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


